1      DAVID M. REAVES
         Chapter 7 Panel Trustee
2         Post Office Box 44320
         Phoenix, Arizona 85064
3       (602) 241-0101 Telephone

4

5                   IN THE UNITED STATES BANKRUPTCY COURT
6                                  DISTRICT OF ARIZONA
7     In Re:                                       ) Case No. 2:10-bk-03766-EPB
                                                   )
8                                                  ) Chapter 7
      RANDY J. THOMAS
                                                   )
9     DEBRA L. THOMAS,                             )
                                                   ) APPLICATION FOR ORDER FOR
10                                                 ) PAYMENT OF UNCLAIMED FUNDS
                             Debtors.              ) TO U.S. BANKRUPTCY COURT
11                                                 )
                                                   )
12                                                 )
                                                   )
13    __________________________________
14          David M Reaves, Trustee, reports that the following dividend checks have been
15   issued and not presented for payment, and more than ninety (90) days has elapsed from
16   the date of issuance.
17

18
       Check No.       Date Issued      Creditor’s Name                     Amount
                                        and Address
19     4002            3/11/2021        Randy J. Thomas                     $11,394.03
                                        Debra L. Thomas
20
                                        1121 North 44th St. Apt# 4122
21                                      Phoenix, AZ 85008

22          Dated this 20th day of August, 2021.
23

24                                                    /s/ David M. Reaves
                                                      David M. Reaves, Chapter 7 Trustee
25




                                               1
     Case 2:10-bk-03766-EPB        Doc 24 Filed 08/20/21 Entered 08/20/21 15:11:41         Desc
                                   Main Document     Page 1 of 1
